Title: To John Adams from Charles Lee, 2 May 1799
From: Lee, Charles
To: Adams, John



Sir
Philadelphia 2 May 1799

I have this morning received letters from Virginia which contain very pleasing information concerning the elections in Virginia. that state Gen. Marshall Gen Lee Col Powell, Mr. Robert Page, Mr. Parker are certainly elected into Congress. Of Mr. Evans, Mr. Hancock and Mr. Goode no doubt is entertained, but complete accounts of the votes had not been received—These gentlemen are all federalists.
Strong hopes are entertained of a federal successor to Mr Machir who has declined. Mr. Nicholas is said to be re-elected by a small majority. relative to the remaining nine election districts I am not particularly informed; yet it is not very improbable that a majority of the representatives from Virginia may be right; for I believe in every district there is a trial of strength.
An amendment as far as my information extends has also been made in the State legislature. Mr. Henry will serve if elected.
The circuit court is engaged in the trial of Fries for treason which was commenced yesterday. Mr. Rawle requested he might be assisted by Mr. Sitgreaves in the prosecution for treason assigning for a reason that he had been with the army, had acquired a knowledge of particulars relative to the insurrection, and having resided in that district of country was acquaintd with the parties & witnesses. I told him that I saw no objection to his request. Mr. Sitgreaves is Consequently his colleague in these prosecutions. Under these circumstances I have declined taking any part in the business, as well because it has been made unnecessary, as that there may be no appearance of persecution or oppression on the part of the United States, & I hope my conduct will receive your approbation.
With perfect respect I have /  the honor to remain your /  Most obedient humble servant

Charles Lee